Title: To Thomas Jefferson from Thomas Munroe, 12 July 1804
From: Munroe, Thomas
To: Jefferson, Thomas


               
                  Sir,
                  12th. July 1804
               
               Three or four Irishmen, whose names were returned on the list of those who mis-behaved on the 2d. Instant, have been with me several times, begging that they may be permitted to go to work again, and promising that their best endeavors shall be used in future to make amends for the misconduct in which they are implicated—There miserable appearance, penitence and humility, the accounts of their numerous, helpless and almost starving families, their repeated declarations that ignarance, and the fear of ill treatment by Kyan, Dent, Fahey and others, their mis-leaders, had caused them reluctantly to leave off work, but not ’till after all the Cart-men had quit, which rendered their work as Shovel-men of but little use—and their further declaration that this indiscretion, and its consequences will be an useful lesson to them, induced me to make enquiry concerning them, and I find their statements are corroborated by the Overseer and several of the American, & other hands now at work, who, as well as some Gentlemen of the City (who written and conversed with me on the subject) speak favorably of the industry and general conduct of the petitioners—
               As there is good reason to believe that the behavior of these men was not so reprehensible as was supposed, and that 8 or 10 only out of about 20 were very much to blame, the others being unduly influenced, and almost incapable of discriminating between right & wrong; my duty, and a sense of justice to the public as well as to them seems to require that I should make the circumstances known to you, Sir, as I am told they were the most dexterous & useful Shovelmen we had, and that there being reinstated is desirable, it being probable they will behave well here after—they appear to be so ignorant and sorry for what has happened, and are said to be so poor and distressed as (I think) to deserve pity & forgiveness, and to afford good grounds to expect they will behave well in future—.
               I have the Honor to be with the most respectful Consideration Sir, Yr mo Obt Servt
               
                  
                     Thomas Munroe
                  
               
            